DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9 and 16 of U.S. Patent No. 10,154,382 in view of Peak et al. (US 2011/161116 A1)(hereinafter Peak).   The ‘382 patent does not claim updating a risk score associated with the driver based on a behavior of the driver during the time period.  Peak, in the same field of endeavor, however, discloses the limitation. (Peak, ¶0063; including the Person Risk Score, … generated by the scoring engine of the present invention…based on actual usage patterns obtained from mobile device 500. ¶0067; The data received at 350 may be geocoded and formatted so that existing loss risk data and scoring may be updated.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘382 patent with the known technique of updating a risk score associated with the driver based on a behavior of the driver during the time period, as taught by Peak, in order to provide accurate pricing based the actual risks associated with a particular driver. (Peak, ¶0063)
Claim Numbers of the Instant Application
Claim Numbers of USP 10,154,382
1


A method for identifying a driver operating a vehicle, the method comprising: 

at a mobile user device arranged in a vehicle, 

collecting a set of beacon signal data; based on the set of beacon signal data, determining: a relative position of the mobile user device with respect to the vehicle

 


during a time period corresponding to vehicle travel; 






and a vehicle identifier;

 
based on the vehicle identifier and the relative position of the user device, determining an identity of the driver; 












and updating a risk score associated with the driver based on a behavior of the driver during the time period.
Claim 9 which depends from claim 8 which depends from claim 1.

 1) A method for driver identification comprising:

movably coupling a user device to a vehicle;…


9) …wherein determining the relative position comprises: at the user device, sampling a set of beacon signal data; and determining the relative position based on the set of beacon signal data…

1)… a movement state of the vehicle indicative of vehicular travel during the time period at a speed within a speed range characteristic of the vehicle…


1) … determining a vehicle identifier of the vehicle;…

1)…  based on the vehicle identifier, …determining an identity of a driver operating the vehicle…
8) … further comprising determining a relative position of the user device with respect to the vehicle, wherein the identity of the driver is determined based further on the relative position….



(Peak, ¶0063; including the Person Risk Score, the Vehicle Risk Score and the Trip Risk Score generated by the scoring engine of the present invention…based on actual usage patterns obtained from mobile device 500. ¶0067; The data received at 350 may be geocoded and formatted so that existing loss risk data and scoring may be updated.)
2
 9  (Peak, ¶0029; The driver has a mobile device, such as a smart phone, that he uses on a daily basis, and the mobile device)


4
9 in view of 7
5
9 in view of 7 in view 16
6
9 in view of 7 in view 16
7
9 in view of 7 in view 16 and MPEP 2144.04 VI B.
8
9 in view of 7 in view 16
10
 9
11
9
12
9
13
9  in view of  16
16
 9
17
9 (Peak, ¶0141; the monitored parameters can include…braking, … ¶0147; a driver's braking behavior effects whether the vehicle should be insured, and at what cost. … Drivers with a habit of abrupt braking are at a greater risk of collisions resulting from a failure to stop.)
18
9


Claims 3, 9 and 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 10,154,382 in view of Peak  in view of Yang et al. (US Pub. 2014/0187219 A1)(hereinafter Yang).  The ‘382 patent does not specifically claim the set of beacon signal data comprises a set of Bluetooth signals.  Yang, however, discloses the limitation. (Yang, Figs. 1 and 4 and ¶0013; … Bluetooth signal strength may be used to determine the relative location of the cell phone within the cabin of the vehicle)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective date of the claimed subject matter to implement the ‘382 patent with the known technique the set of beacon signal data comprises a set of Bluetooth signals, as taught by Yang, in order to provide a reliable and robust system for determining whether a driver of vehicle is using the phone while driving the vehicle. (Yang, ¶0013)
Claim Numbers of the Instant Application
Claim Numbers of USP 10,154,382
3
9
9
9
14
9 in view of 16
15
9 in view of 16



Claims 1-2, 4-5, 10-13 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17 and 18 of U.S. Patent No. 11,069,157 in view of Peak.  The ‘157 patent does not claim updating a risk score associated with the driver based on a behavior of the driver during the time period.  As discussed above, Peak, in the same field of endeavor, however, discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘157 patent with the known technique of updating a risk score associated with the driver based on a behavior of the driver during the time period, as taught by Peak, in order to provide accurate pricing based the actual risks associated with a particular driver. (Peak, ¶0063)
Claim Numbers of the Instant Application
Claim Numbers of USP 11,069,157
1


A method for identifying a driver operating a vehicle, the method comprising: 

at a mobile user device arranged in a vehicle, 


collecting a set of beacon signal data; based on the set of beacon signal data, 
determining: a relative position of the mobile user device with respect to the vehicle

 





during a time period corresponding to vehicle travel; 




and a vehicle identifier;

 


based on the vehicle identifier and the relative position of the user device, determining an identity of the driver; 












and updating a risk score associated with the driver based on a behavior of the driver during the time period.
18 which depend from claim 11.


 11) A method for driver identification comprising:

11) …at a user device arranged in a vehicle…

11)…determining a relative position of the user device with respect to the vehicle… 
18)… wherein determining the relative position comprises: at the user device, sampling a set of beacon signal data; and determining the relative position based on the set of beacon signal data…


11)… during a time period corresponding to vehicular travel…


11)…determining a vehicle identifier of the vehicle…



11)… sampling a motion dataset …of the user device…  based on the vehicle identifier and the motion dataset, determining an identity of a driver operating the vehicle…









(Peak, ¶0063; including the Person Risk Score, the Vehicle Risk Score and the Trip Risk Score generated by the scoring engine of the present invention…based on actual usage patterns obtained from mobile device 500. ¶0067; The data received at 350 may be geocoded and formatted so that existing loss risk data and scoring may be updated.)
2
18  (Peak, ¶0029; The driver has a mobile device, such as a smart phone, that he uses on a daily basis, and the mobile device)
4
18 in view of 17
5
18 in view of 17 in view of 15
10
18
11
18
12
18
13
18 in view of 15
16
18
17
18 (Peak, ¶0141; the monitored parameters can include…braking, … ¶0147; a driver's braking behavior effects whether the vehicle should be insured, and at what cost. … Drivers with a habit of abrupt braking are at a greater risk of collisions resulting from a failure to stop.)
18
18




Claims 3, 9 and 14-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17 and 18 of U.S. Patent No. 11,069,157  in view of Peak  in view of Yang.  The ‘157 patent does not specifically claim the set of beacon signal data comprises a set of Bluetooth signals.  As discussed above, Yang, however, discloses the limitation.  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective date of the claimed subject matter to implement the ‘157 patent with the known technique the set of beacon signal data comprises a set of Bluetooth signals, as taught by Yang, in order to provide a reliable and robust system for determining whether a driver of vehicle is using the phone while driving the vehicle. (Yang, ¶0013)
Claim Numbers of the Instant Application
Claim Numbers of USP 10,154,382
3
18
9
18
14
18 in view of 15
15
18 in view of 15 in view of 17



Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the claim 19 limitation “further comprising adjusting a sampling frequency associated with the location sensor based on detecting that the mobile user device is connected to a power source.”
Claim 20 depends from claim 19, and therefore also recites patentable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687